Citation Nr: 0631545	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  95-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for eye disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956, from October 1959 to October 1960, and from November 
1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claim for service connection for 
eye disease.  The Board remanded the claim for additional 
development in October 1998, December 2000, and December 
2003.  By a June 2004 decision, the Board denied the 
veteran's claim for service connection. The veteran appealed 
this decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  By a January 2006 Order, the Court vacated 
the June 2004 decision and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further 
disposition of the claim.

In December 2000, the Board remanded the claim for the 
purpose of obtaining verification of the veteran's period of 
service in the Reserves from June 1991 until his retirement 
in April 1993.  It does not appear that the RO requested 
that the National Personnel Records Center (NPRC) verify the 
veteran's period of reserve service or that the RO contacted 
the Air Force Reserve Center in order to verify that 
service.  A remand by the Board imposes upon VA a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Because this request was not 
carried out at the time of the previous remand, an 
additional remand for the purpose of verifying the veteran's 
period of service in the reserves is necessary.

The Board also finds that a remand is necessary for an 
additional VA examination.   In a report of VA examination 
dated in July 1994, the veteran was noted to have had a 
history of "apparently recurrent hordeola for the last few 
years," which had been treated with no results.  The report 
of examination also noted that it was felt that the veteran 
had dry eye syndrome.  The impressions included "recurrent 
hordeola" in both eyes, and rule out dry eye syndrome.

VA treatment records dated in April and May 1996 reflect 
treatment for eye problems including a chalazion of the 
right upper eye lid.  VA treatment records dated in 
September 1996 show that the veteran complained of a foreign 
body sensation that had been persistent since Operation 
Desert Storm.  He described it as a "gritty" sensation that 
he attributed to exposure to exhaust from aircraft.  The 
assessments were follicular/allergic conjunctivitis possibly 
from exposure to exhaust, and dry eye.  Records dated in 
November 1999 show that the veteran was given eye drops for 
dry eyes.

In January 2004, the veteran again underwent VA examination 
of the eyes.  The impression at that time was "dry eye 
syndrome related to both tear film instability and aqueous 
tear deficiency."  The etiology of the tear film instability 
was determined to be secondary to meibomian gland 
dysfunction and rosacea, which were causing increased tear 
break up time and subsequent dryness on the anterior segment 
of the eye, which could cause pain and blur the vision.  
There was no evidence of any structural injury to the 
meibomian glands, or the eyelids, and there were no 
cicatrical changes in the fornices nor any scarring or 
pathology on the cornea to indicate any damage from jet fume 
exhaust.  The examiner therefore found it unlikely that the 
present eye disease was related to any incident in military 
service, specifically including from exposure to exhaust 
from aircraft.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a 
decision on the claim.  

Although the July 2004 examiner concluded that the veteran's 
dry eye syndrome was not related to an incident of service, 
the examiner did not confirm or rule out the diagnoses of 
conjunctivitis or hordeola, which had been identified in 
July 1994 and September 1996 VA, respectively.  The examiner 
also did not address the July 1994 finding that the hordeola 
had been recurrent over the last few years, which could have 
included during the veteran's last period of active duty in 
June 1991.  Additionally, the examiner failed to address the 
September 1996 finding that the veteran's 
"follicular/allergic conjunctivitis" could be due to 
exposure to exhaust.  Due to these omissions, the Board 
finds that an additional examination and opinion are 
necessary.  See 38 U.S.C.A. § 7104(d)(1); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain service 
department (Army and Air Force) records 
from the NPRC.  Only service department 
records, such as DD Forms 214, will be 
acceptable; a VA Form 21-3101 from NPRC 
will not suffice.

2.  Schedule the veteran for a VA 
opthalmological examination for the 
purpose of ascertaining the nature and 
etiology of any currently diagnosed eye 
disorders.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folder was 
reviewed.  Any indicated studies must 
also be conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide the following 
opinions:

(1)  Is it as likely as not (50 
percent or greater probability) 
that any current eye disorder (to 
include hordeola and 
conjunctivitis, if found) is 
etiologically related to the 
veteran's active military service, 
specifically including exposure to 
aircraft exhaust fumes.

(2)  Does the veteran currently 
meet the criteria for diagnoses of 
conjunctivitis or hordeola?

(3)  If the veteran does meet the 
criteria for a diagnosis of 
conjunctivitis or hordeola, what is 
the approximate date of clinical 
onset of the disorder?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  If necessary, the examiner 
should attempt to reconcile his/her 
opinion with the other opinions of 
record.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for service connection for eye 
disease.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



